Citation Nr: 0901594	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-10 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The Board remanded the veteran's appeal in August 2007 to 
have the veteran scheduled for a Travel Board hearing.  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of the hearing is of record.  When the case was 
most recently before the Board in March 2008, it was decided 
in part and remanded in part.  It has since been returned to 
the Board for further appellate action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal).


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an initial disability rating higher 
than 30 percent for his service-connected PTSD.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided fully-
compliant VCAA notice by means of a letter mailed in April 
2008.  Although this notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the 
receipt of all pertinent evidence, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board further notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate this claim.  The Board is also unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.

General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board notes initially that the rating decision on appeal 
with respect to this issue is a July 2003 decision, which 
assigned an initial rating of 30 percent for PTSD from 
November 2002.  The period on appeal therefore spans from 
November 2002 to the present.

The veteran is currently assigned a 30 percent rating for 
PTSD under Diagnostic Code 9411.  Under that code, a 30 
percent rating is for assignment where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

The record reflects that the veteran has received ongoing VA 
treatment for his PTSD and that he functioned fairly well 
despite his PTSD.  In a March 2008 psychiatry note, he 
reportedly continued to deal with cluster symptoms and 
remained isolative.  He regularly took his prescribed 
medications and kept busy in order to lessen the symptoms.  
He reported that he did yard and housework for supplemental 
income and to keep busy.  He also reported fishing.  He was 
casually dressed and groomed, cooperative, fairly conversant, 
coherent and logical.  He was mildly anxious and euthymic.  
His affect was restricted but fairly interactive.  He was 
alert and oriented and possessed of good attention and 
concentration abilities.  There was no homicidal or suicidal 
ideation.  The psychiatrist assessed the veteran as coping 
fairly most of the time.  

VA mental health examinations conducted during the period on 
appeal include those performed in July 2003, December 2005 
and July 2008.  While the earlier two examination reports 
reflect diagnoses of PTSD, the VA examiner in July 2008 found 
the veteran had an Axis I diagnosis of anxiety disorder not 
otherwise specified and did not meet the criteria for PTSD.  
He noted that the veteran endorsed depression for years, but 
that the aforementioned March 2008 treatment records reflect 
that he had denied experiencing depression over the two weeks 
prior to his visit, as well as anhedonia, noting that the 
veteran reported he would like to play ball if he were in 
better health.  The examiner stated that the veteran had no 
occupational impairment due to PTSD.  It was noted that the 
veteran was not currently working and had retired in 2005 
from a paper mill due to knee pain.  He reported having quite 
a few friends.  The examiner noted that the veteran had mild 
intermittent family conflict due to situations at home.  His 
Global Assessment of Functioning (GAF) score was 60, due to 
mild marital conflict.  

In a December 2005 VA examination, the veteran reported that 
he had recently quit a job he held for over 30 years due to 
having been assigned more dangerous duties and more severe 
PTSD symptoms.  He reported detachment, hypervigilence, 
agitation and difficulty getting along with coworkers.  He 
and his wife were harmoniously raising their grandchild.  The 
axis I diagnosis was PTSD, and the assigned GAF score was 48.  

In a July 2003 initial VA examination, the diagnosis was PTSD 
and the GAF score was 50.  The veteran's combat history in 
Vietnam was noted, as well as his receipt of the Purple Heart 
Medal.  He was anxious but alert and oriented, with no 
significant memory problems.  He clearly had the capacity to 
complete activities of daily living.  Speech was normal, goal 
directed and coherent.  There was no evidence of internal 
stimuli and he denied audio or visual hallucinations.  Range 
of affect was mildly restricted.  He reported occasional 
depressed feelings at work but not at home, and denied 
anhedonia.  He reported sleep difficulties but noted a 27-
year history of shift work, which the examiner observed was 
likely a factor in sleep difficulty.  He noted that he was 
irritable and jumpy.  

Considering the diagnosis of PTSD in the treatment records 
dating into 2008, as well as in the 2005 and 2003 
examinations, but mindful of the 2008 examination results, in 
accordance with Mittleider v. West, 11 Vet. App. 181, 182 
(1998), the Board will resolve reasonable doubt in the 
veteran's favor and presume that all psychiatric 
symptomatology demonstrated up to this point is associated 
with the service-connected condition.  Nonetheless, the Board 
finds that a higher initial rating is not warranted due to 
the mild to moderate nature of the veteran's PTSD.

The evidence during the period on appeal is not consistent 
with flattened affect.  On VA examination in 2003, the 
veteran's affect was described as restricted but it was noted 
that he could experience all emotions.  In December 2005 his 
affect was described as calm, and in 2008 it was normal.  He 
was described as alert, cooperative, calm and appropriate 
throughout the examinations.

The evidence during the period on appeal is not consistent 
with circumstantial, circumlocutory, or stereotyped speech.  
On VA examinations and in the March 2008 treatment record, 
the veteran was described as having normal speech, being 
cooperative and fairly conversant.  He answered questions and 
volunteered some information.  There were no loosened 
associations or flight of ideas.  There was no impairment of 
communication.

The evidence during the period on appeal is not consistent 
with panic attacks more than once a week.  Indeed, the 
examiners found no panic attacks, though the veteran did 
report that he did not like to be in crowds.  However, this 
reported behavior has not been described as a panic attack.  
In December 2005, he specifically denied panic.  

The evidence pertinent to the period on appeal is not 
consistent with difficulty in understanding complex commands.  
The examiners found no impairment of thought processes.  The 
veteran's intellectual capacity was found to be adequate.  

The evidence pertinent to the period on appeal is not 
consistent with impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks).  The examiners found that the veteran's 
memory, both remote and recent, appeared to be adequate.

The evidence pertinent to the period on appeal is not 
consistent with impaired judgment.  The July 2008 examiner 
found that as to insight the veteran knew he had a problem 
and that as to judgment he knew the consequences of his 
actions.  

The evidence pertinent to the period on appeal is not 
consistent with impaired abstract thinking.  No examples of 
such impairment have been described or alleged.  

The evidence pertinent to the period on appeal is not 
consistent with disturbances of motivation and mood.  No such 
disturbances have been described.  While the veteran has 
urged that he is irritable, anxious and sad at times, the 
criteria for the 30 percent level include a depressed mood 
and anxious mood.  There is no indication of symptomatology 
beyond this level.  The Board also notes that, according to 
the 2008 examiner, there is no homicidal or suicidal ideation 
or intent.  There were no delusions, hallucinations, ideas of 
reference or suspiciousness demonstrated at any time.  The 
veteran was also repeatedly described as fully oriented.

The evidence pertinent to the period on appeal is not 
consistent with difficulty in establishing effective work and 
social relationships.  The Board notes that the veteran has 
been retired since 2005.  Prior to that, he worked for about 
30 years in a paper mill.  While he reported in 2005 that he 
quit due to the combined affects of his PTSD and physical 
ailments, the record is replete with reference to the fact 
that he now does yard and housework for income, that he goes 
fishing, and has many friends.  He has since reported that he 
quit his job due to knee problems.

The veteran has also described sleep impairment; however, the 
criteria for a 30 percent level specifically include chronic 
sleep impairment.  Additionally, he also reported three 
decades of shift work which an examiner noted have likely 
impacted his sleep patterns.

The veteran stated that he is less interested in socializing 
and is isolated, but also admits to having quite a few 
friends and enjoying fishing in 2008.  The veteran also 
stated that his concentration is not good.  He is anxious and 
easily startled.  These problems have interfered with social 
activities and cause distress.  Certainly his symptoms cause 
some social impairment.  The Board observes that social 
impairment is specifically contemplated for the 30 percent 
level.  There is no indication from the examples provided 
that the veteran has difficulty in establishing effective 
social relationships.

Based on the symptomatology described by the veteran and 
observed objectively, the examiners assigned a GAF scores of 
48, 50 and 60.

GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  

The Board acknowledges that GAF scores of 48 and 50 fall 
within the range from 41 to 50, which reflects serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.  However, during the period on 
appeal, there are no objective examples of suicidal ideation, 
severe obsessional rituals, frequent shoplifting or other 
serious impairment in social, occupational or school 
functioning.  GAF scores do not dictate any specific rating, 
but are simply evidence to be weighed against the other 
evidence of record.  In this case, the Board finds the 
specific findings of the examiners to be more probative with 
respect to the veteran's level of impairment than the GAF 
scores.

The Board assigns ratings based on the symptomatology and the 
actual level of impairment experienced during the period on 
appeal.  While variability in symptomatology is an important 
factor for consideration, the veteran's symptoms appear to 
have held fairly steady during the appeal period.  

In sum, the evidence pertinent to the period on appeal 
establishes that the impairment from the veteran's PTSD has 
more nearly approximated the occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks contemplated by a 30 percent rating than 
the reduced reliability and productivity required for a 50 
percent rating.  A higher initial disability rating for PTSD 
is therefore not in order.  Consideration has been given to 
assigning a staged rating; however, at no time during the 
period in question has the disability warranted a higher 
rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his PTSD and that the 
manifestations of the disability are consistent with those 
contemplated by the schedular criteria.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an initial disability rating higher than 30 
percent for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


